Filed:   April 18, 2002

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 01-7924
                            (CR-92-108)



United States of America,

                                                Plaintiff - Appellee,

          versus


Juanita Walker Cooper,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed March 28, 2002, as follows:

     On the cover sheet, section 3 -- the lower court information

is corrected to begin “Appeal from the United States District Court

for the District of South Carolina, at Charleston.”

     On page 2, line 6 -- “S.D.W.Va.” is corrected to read “D.S.C.”

                                         For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7924



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUANITA WALKER COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-92-108)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanita Walker Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juanita Walker Cooper appeals from the district court’s order

denying her motions to modify her term of imprisonment and to

dismiss the indictment and her conviction.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See United States v. Cooper, No. CR-92-108 (D.S.C. Oct. 25,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3